OPINION
Per CURIAM:
Since the judgment in the trial court was rendered for the defendant pursuant to written motions for judgment on the pleadings filed by both plaintiff and defendant, John T. Corrigan, no bill of exceptions could be filed. Notwithstanding the nature of the motions, the plaintiff attached an affidavit to his brief filed with the trial court which this court cannot consider. The well pleaded facts in the pleadings themselves, therefore, are only before us, and since the answer of the defendant prosecutor sets forth the fact that the money involved in this case was given by the plaintiff-appellant as a bribe to a public officer with intent and purpose to influence his official conduct, a court of law is not in error in refusing to grant relief to a person seeking the return of money given under such circumstances.
See Bank v. Klein. 92 Oh Ap 309; 77 C. J. S. 48; Clark v. U. S., 102 U. S. 322; Commonwealth v. Brown, 16 Pa. District Rep. 537; Commonwealth v. Waxman, 5 Pa. D. & C. Rep. 157; U. S. v. Galbreath, 2 F. (2d) 360.
Judgment affirmed. Exceptions noted.
SKEEL, PJ, HURD, J, KOVACHY, J, concur.